Citation Nr: 1821066	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chest and lung condition.

2.  Entitlement to service connection for a peptic ulcer.

3.  Entitlement to service connection for Hepatitis C (also claimed as cirrhosis of the liver).

4.  Entitlement to an increased evaluation in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal following rating decision(s) of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board notes at the outset that the Veteran's claims file has been lost and efforts undertaken by the AOJ to locate the file have been unsuccessful.  A "rebuilt" claims file has been prepared, but a significant number of important documents remain missing.  

Of particular note, several adjudicatory documents remain missing.  Although it appears a rating decision was issued on August 9, 2011, only the first page of the decision is in the file and it is unclear what issues were addressed in the decision.  Another decision letter (in the form of a simplified notice letter), dated August 11, 2011, denied service connection for bilateral hearing loss, tinnitus, and a peptic ulcer.  The same decision determined that no new and material evidence had been received to reopen a previously denied claim of service connection for Hepatitis C (claimed as cirrohis of the liver).  The subsequent notice of disagreement (NOD) and Statement of the Case (SOC) are missing (as are any previous adjudicatory documents).  A Substantive Appeal dated in April 2013 indictaes that the Veteran wanted to appeal all issues listed on the SOC, but did not list any specific issues.  

The only other adjudicatory documents in the claims file are a March 2017 rating decision that granted service connection for bilateral hearing loss and tinnitus and a June 2017 Supplemental Statement of the Case (SSOC) that denied service connection for a chest and lung condition and Hepatitis C.  

Given the current state of the record, it is difficult, if not impossible, for the Board to determine exactly what issues are on appeal.  The Board has undertaken its best efforts to capture all issues on appeal on the first page of this decision, although further refinement may be necessary based on any response received to the development requested below.

In addition to adjudicatory documents, there are virtually no statements from the Veteran of record that would assist the Board in understanding the Veteran's contentions and why he believes his claimed conditions are related to service.  Moreover, while substantial VA treatment records have been associated with the claims file, no private treatment records have been associated with the file.  Service treatment records (STRs) are also missing.

Given the incomplete nature of the claims file, the Board finds that the following development is needed to more thoroughly rebuild the file.

First, the Veteran should be invited to submit a statement setting forth his contentions as to why he believes service connection is warranted for the conditions on appeal.

Second, any outstanding relevant VA treatment records should be obtained and associated with the claims file.

Third, the Veteran should be given the opportunity to identify any relevant private treatment records and provide VA a release to obtain the same.  In particular, reference is made in the existing record to treatment at the Central Georgia Center for Digestive Health.  Since those records are not in the file, efforts should be made to obtain them.

Fourth, additional efforts should be made to obtain the Veteran's STRs.  The National Personnel Records Center (NPRC) or any other appropriate records repository should be contacted and asked to provide any available records.  The Veteran himself should also be afforded the opportunity to submit any STR copies in his possession.

Fifth, VA examinations should be conducted to determine the nature and etiology of the Veteran's claimed chest and lung condition, peptic ulcer, and Hepatitis C.

Lastly, an SOC must be issued with respect to the issue of an increased rating for bilateral hearing loss.  By way of background, the March 2017 rating decision granted service connection for bilateral hearing loss and assigned a 10 percent rating, effective July 14, 2010.  A June 2017 deferred rating indicates that an NOD was received on June 9, 2017, but it too appears to have been lost.  However, given the information contained in the deferred rating, the Board will consider the NOD as to the rating for hearing loss to have been timely filed in June 2017.  An SOC as to an increased rating for hearing loss must be issued on remand.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit a statement setting forth his contentions as to why he believes service connection is warranted for the conditions on appeal.

2.  Obtain any outstanding relevant VA treatment records and associate the same with the claims file. 

3.  Request that the Veteran complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records, including records from Central Georgia Center for Digestive Health.  Make two attempts to obtain any identified relevant private treatment records and inform the Veteran of any attempts to locate such records that could not be obtained

4.  Contact the NPRC or other appropriate records repository to attempt to obtain a copy of the Veteran's STRs.  The Veteran should also be invited to submit any copies of STRs in his possession.  All attempts to obtain STRs should be documented in the claims file.

5.  After completion of all of the foregoing, afford the Veteran an examination(s) to determine the nature and etiology of his claimed chest and lung condition, peptic ulcer, and Hepatitis C.  The claims file must be made available to and be reviewed by the examiner(s).  

The examiner(s) is asked to address the following questions: 

a.). Did the Veteran have a peptic ulcer at any time during the appeal period?

b.) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's peptic ulcer had its onset in service or is otherwise attributable to military service?

c.) Does the Veteran have Hepatitis C?

d.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's Hepatitis C had its onset in service or is otherwise attributable to military service?

e.) Identify all chest and lung disabilities present at any time during the appeal period.

f.) For each chest or lung disability identified, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the identified chest or lung condition had its onset in service or is otherwise attributable to military service.

Full consideration should be afforded by the VA examiner(s) to the Veteran's complaints as to his ongoing symptoms and manifestations relating to the foregoing.  A complete rationale should be provided for all opinions expressed.

6.  Complete any other development required by the Live Manual to rebuild a claims file that has not previously been completed.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal and, if any benefit sought on appeal is not granted, provide the Veteran and his representative with an SSOC and afford a reasonable period in which to respond, prior to returning the case to the Board for further review.

8.  Finally, issue the Veteran an SOC addressing the issue of increased evaluation in excess of 10 percent for bilateral hearing loss.  If the Veteran files a timely Substantive Appeal on the remanded issue, the AOJ should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue an SSOC, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




